DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fail to disclose A negative electrode active material containing a negative electrode active material particle; the negative electrode active material particle comprising a silicon compound particle containing a silicon compound (SiOx: 0.5 x 1.6), wherein the silicon compound particle contains a Li compound, and the negative electrode active material particle contains an Al element and an Na element as constituent elements on a surface of the negative electrode active material particle, with a mass ratio MNa/MAI of the Al element and the Na element on the surface of the negative electrode active material particle satisfying the following Formula 1: 0.022≤MNa/MAl≤61. Applicant teaches that the Al element and the Na element contained in such a balance as in the mass ratio MNa/MAl of the Formula 1 described above prevent elution of a Li ion from a Li compound in the negative electrode active material particle during the preparation of slurry in which negative electrode active material and so on are dispersed in aqueous solvent (aqueous negative electrode slurry), thereby stabilizing the aqueous negative electrode slurry.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499.  The examiner can normally be reached on Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE J RHEE/Primary Examiner, Art Unit 1724